DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 14-20 directed to Inventor II non-elected without traverse.  Accordingly, claims 14-20 have been cancelled.

The application has been amended as follows:

In the Claims:

Claims 14-20 (Cancelled).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Examiner acknowledges the amendment to the title filed on December 05, 2021. The objection to specification in previous Office Action filed on September 29, 2021 is hereby withdrawn.

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendments to claims 1 and 9 filed on December 05, 2021. The 35 U.S.C. § 112 rejections in the previous Office Action filed on September 29, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 6-9, 11, and 13 are allowed.
Note: 
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 1 and 9, in particular, a width of each second light shielding portion is greater than a width of the corresponding first light shielding portion; and the anti-reflection film layer covers the second light shielding portions and the openings. Therefore, claims 1 and 9 are allowable. Accordingly, claims 3-4, and 6-8 are allowable as they depend upon claim 1; and 11 and 13 are allowable as they depend upon claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892